Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards an unobvious improvement to centrifugal pumps. Specifically, Applicant claims a centrifugal pump, comprising: a shaft having an axial keyway located therein; an axial key positioned within the axial keyway, the axial key having a recess located in a radial exterior surface thereof; an impeller positioned on the shaft about the axial key; a retaining ring positioned on the shaft about the axial key, a portion of the retaining ring extending into the recess for axially fixing the retaining ring relative to the axial key; one or more fasteners attaching the retaining ring to the impeller; and a diffuser coupled about the shaft and proximate the impeller.
Nowitzki et al. (US Patent Application Pub. No. 20180045209) is considered the closest prior art and teaches a centrifugal pump with a shaft (110) including an axial keyway (105), an axial key within the keyway (405), the key with a recess in a radial exterior surface (405), a retaining ring about the axial key extending into the recess (115), and a diffuser proximate the impeller (120).
However, Nowitzki et al. fails to disclose one or more fasteners attaching the raining ring to the impeller. None of the known prior art obviates such a deficiency. The retaining ring taught by Nowitzki et al. is sufficiently axially separated from the impeller such that one of ordinary skill would not find reason to add fasteners to arrive at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parmeter et al. (20120257985), Herrick (3884595), Bear et al. (8157510), and Tetzlaff et al. (20130315517) each teaches a centrifugal pump with a shaft including an axial keyway, a key within the keyway, and an impeller about the key.
Butler et al. (20180313397) teaches a key axially keyed to a shaft, the key having a recess with a retaining ring surrounding the key and partially inserted into the recess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745